Mr. Justice Clayton,
delivered the opinion of the court.
This was a motion in the circuit court of Hinds county, against the plaintiffs in error, upon a replevy bond, executed by them for the release of property taken under a distress for rent. The obligors were duly served with notice of the motion, but they did not appear, or make defence, and afterwards sued out this writ of error.
*44Under these circumstances, a clear case of error must be made out, to entitle a party to a reversal. The principal cause relied on as error is, that the bond does not recite to whom the rent is due. It is made payable to the constable who levied the attachment; recites the amount of rent that is due, and undertakes to pay at the end of three months. It is assigned to the defendant in error. It estops the obligors to deny that the rent is due. 5 How. 271. There can be no doubt, that if payment had been made to the consl^ble, before the assignment, it would have been a valid discharge of the bond. So if made to White after the assignment. The proceedings in this case would likewise be a bar to all future action upon it. Moreover the statute does not require such recital, and it is not for us to add to its requisitions or impose.new terms.
The judgment will be affirmed.